DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a black polyimide film comprising properties (E) through (J). The claim is indefinite because it is not clear if limitations (E) through (J) refer to properties of “the black polyimide film” or “the black polyimide resin layer”. For purposes of examination, the claim is interpreted to limit the properties of the black polyimide resin layer.
Claim 1 recites low gloss of the polyimide film is realized “without addition of a matting agent”. The scope of the claim is unclear because the invention appears to be open to a polyimide comprising carbon black (see, e.g., claim 4), which is a matting agent. Clarification is requested.
Claim 6 recites the limitation "the isocyanate" in line 1. There is insufficient antecedent basis for this limitation in the claim. Although parent claim 4 recites “an isocyanate composition”, the claim does not broadly recite an “isocyanate” as in claim 6.
Claim 6 recites “the isocyanate comprises…toluene.” The claim is indefinite because toluene does not contain an isocyanate. For purposes of examination, the claim is interpreted to refer to toluene diisocyanate.
Claims 8-19 refer to “A coverlay film using the black polyimide film according to claim 1 [etc.]” or An electromagnetic wave shielding film using the black polyimide film according to claim 1 [etc.]”. The scope of the claims is indefinite because it is not clear if the claimed “coverlay film” or “electromagnetic wave shielding film” comprises the entire black polyimide film (i.e., the stress canceling resin layer, the support film, and the black polyimide resin layer) or just the black polyimide resin layer alone. For purposes of examination, the claims have been interpreted to require the entire black polyimide film.


Claim Rejections - 35 USC § 103
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (WO 2017/159914) in view of Okamoto et al. (JP 2010-094983).
Note: citations refer to the machine translation of WO ‘914 provided with this Office Action and the machine translation of JP ‘983 filed by Applicant on 8/16/2019.
Regarding claim 1:
Myung discloses a black polyimide transfer film comprising a support film and a solvent-soluble black polyimide coating composition flexibly applied to the support film, wherein low gloss characteristics are realized by surface transfer without addition of matting agents [1; 19; 35]. The peel strength between the polyimide coating and the support film is 30-150 gf/25 mm (12-60 gf/cm), preferably 50-100 gf/25 mm (20-40 gf/cm) [28]. The 60° gloss value is 0-60% [30]. Example films have glass transition temperatures of 222°C to 237°C[135; 141; Table 2]. The film has a surface resistance of 1015-1018 Ω [31]. The film has a thickness of 1-10 μm [27]. Additionally, given that Myung discloses the same black polyimide coating as presently claimed (see rejections of claims 4-6), the examiner submits it meets the modulus of elasticity, tensile strength, and elongation properties as presently claimed.
Myung is silent with regard to a stress canceling resin layer.
Okamoto discloses a laminated polyimide film that facilitates handling of thing polyimide films [abstract; 0001]. The laminated film comprises a polyimide film, a thermoplastic resin layer, and a base film which provides improved handling and prevents peeling, wrinkling, and distortion [0005-0006; 0044].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a base film (stress canceling resin layer) as taught by Okamoto to provide improved handling characteristics and prevent peeling, wrinkling, and distortion of the polyimide film.
Regarding claim 2:
Okamoto teaches the base film comprises polyimide, polyamideimide, etc. [0043].
Regarding claim 3:
Okamoto teaches the polyimide film has a thickness of 0.5-12.5 μm and the thickness of the base film is 12.5-200 μm to provide good reinforcement and prevent distortions caused by larger thicknesses [0044]. Using Okamoto’s values, this provides a base film that is 100% (=100%*12.5/12.5) to 40,000% (=100%*200/.05) of the thickness of the polyimide layer. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the base film (stress canceling resin layer), including over values providing a relative thickness compared to the polyimide layer within the presently claimed range, to provide the desired reinforcement and other properties desired for a given end use.
Regarding claim 4 and 6:
Myung teaches the polyimide coating comprises a solvent soluble polyimide and carbon black, wherein the polyimide is formed from a diisocyanate and an acid anhydride [25]. The acid anhydride comprises 80-100 mol% of trimellitic anhydride, and the remainder can be pyromellitic anhydride [32; 37; claim 14]. The diisocyanate comprises diphenylmethane diisocyanate or toluene diisocyanate.
Regarding claim 5:
Myung teaches the polyimide coating comprises 3-10% by weight of carbon black [34].
Regarding claim 7:
In addition to the above teachings, Myung discloses a method of making the transfer film comprising forming the soluble polyimide by reacting diphenylmethane diisocyanate or toluene diisocyanate with trimellitic anhydride at 30-100°C for 1-2 hours and then reacting with pyromellitic anhydride at 120-140°C for 1-4 hours, all in a solvent [52; 73]. Carbon dioxide is discharged as a byproduct [52]. A dispersant can be added and a milling process conducted to improve dispersibility of carbon black which is added in amounts of 3-10% by weight [61; 67]. The polyimide coating composition is then flexibly applied at a thickness of 1-10 μm to the support film [24; 27].
Myung is silent with regard to a stress canceling resin layer and a step of coating such a layer on the back surface of the support film.
Okamoto discloses a laminated polyimide film that facilitates handling of thing polyimide films [abstract; 0001]. The laminated film comprises a polyimide film, a thermoplastic resin layer, and a base film which provides improved handling and prevents peeling, wrinkling, and distortion [0005-0006; 0044]. The base film can be formed by casting and or extrusion onto a support [0008; 0037].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a base film (stress canceling resin layer) as taught by Okamoto to provide improved handling characteristics and prevent peeling, wrinkling, and distortion of the polyimide film. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to coat the base film (stress canceling resin layer) onto a back surface of Myung’s support film to provide such a base film to provide these desired effects.
Regarding claims 8-19:
Myung teaches the transfer film can be used as a coverlay or electromagnetic shielding film [1]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787